DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/25/2021.  As directed by the amendment: claims 1-4, 9-11, 13, 18 and 29-33 have been amended, claims 27, 28 and 34 have been cancelled and no new claims have been added. Thus, claims 1-18 and 29-33 are presently pending in this application, and examined in the current Office Action.

Examiner’s Notes
It is to be noted though product-by-process claims are limited by and defined by the process, determination of patentability is based on the structure of the final device/product itself; the patentability of a product does not depend on its method of production.
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-18 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci et al. ("Three-Dimensional Printing of Bone Repair and Replacement Materials: Impact on Craniofacial Surgery"; Journal of Craniofacial Surgery; Volume 23, No. 1; January 2012; pgs. 304-308), hereinafter Ricci, in view of Oh et al. (US PG Pub. 2011/0313538), hereinafter Oh, in view of Cronstein et al. (US PG Pub. 2009/0123510), hereinafter Cronstein.
Regarding claim 1, Ricci discloses a tissue repair device or scaffold comprising interconnected layers of extruded elongated ceramic struts forming a porous bone ingrowth structure, illustrated in Figure 1 (pg. 304, 2nd Column, Lines 12-13 & pg. 304, 2nd Column, 4th to Last line – pg. 305, 1st Column, Line 8 – to clarify, it is stated the bone ingrowth structure is made by direct write [DW] technology, wherein the gels are “extruded” during deposition to make the elongated ceramic struts; and this is the same extent, and procedure, i.e. the DW technology, disclosed in the originally filed specification of the current application at hand of the elongated struts being formed by being “extruded”), wherein the porous bone ingrowth structure is formed and shaped to customize the shape of tissue or bone repair desired to optimally span a defect (pg. 305, 1st Column, 5th Paragraph), wherein the extruded elongated ceramic struts st Column, Paragraphs 2-4 & pg. 306, 2nd Column, Last 4 lines in “DW-Printed Scaffolds” Section); but does not specifically teach a microporous shell that surrounds the bone ingrowth structure, and that the tissue repair device/scaffold contains, therein or thereon, an adenosine receptor agonist, an adenosine receptor antagonist, or an agent that upregulates, increases the amount of or increases the biological activity of adenosine or an analog or derivative thereof.
However Oh teaches a tissue repair device/scaffold comprising a microporous shell (1) surrounding a porous bone ingrowth structure (2), illustrated in Figures 1A and 1B (Oh: [0051]); the microporous shell provides a load bearing component to the tissue repair device/scaffold, such as what is present in native bone (Oh: [0010]).  Additionally, Cronstein teaches a medical prosthetic/device containing, therein and/or thereon, an adenosine receptor agonist; the adenosine receptor agonist results in inhibition of osteoclast differentiation, formation, or function, leading to less bone resorption, and thereby subsequently causes less loosening of the implanted medical prosthetic/device (Cronstein: [0016]; [0021], Lines 5-16; [0043] & [0063], Lines 1-14).
In view of the teachings of Oh and Cronstein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the tissue repair device/scaffold of Ricci to have a microporous shell surrounding the porous bone ingrowth structure, in order to provide a load bearing component to the tissue repair device/scaffold; and further have an adenosine receptor agonist therein and/or thereon, in order to aid in having less loosening of the implanted tissue repair device/scaffold.
Regarding claim 2, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Cronstein further teaches the tissue repair device or scaffold contains therein or thereon an adenosine A2A agonist or an adenosine A2B receptor agonist (Cronstein: [0019]; [0020]; [0021], Lines 8-16; [0063], Lines 1-7 & claim 2).
Regarding claim 3, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Cronstein further teaches the tissue repair device or scaffold contains therein or thereon an adenosine Al receptor antagonist (Cronstein: [0012]; [0019]; [0020]& claim 2).
Regarding claim 5, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Cronstein further teaches the adenosine receptor agonist is provided in a sustained release formulation (Cronstein: [0022], Lines 20-21).
Regarding claim 6, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the microporous shell (1) is extended as a guide to stabilize the tissue repair device or scaffold between one or more ends of bone, illustrated in Figures 1A-2 (Oh: [0010] – to clarify, the device/scaffold of Ricci in view of Oh and Cronstein comprises a microporous shell which acts as a load bearing component, as taught by Oh, and the device/scaffold would be capable of, i.e. has the physical/structural ability to, meet the intended use of being stabilized between one or more ends of bone).
Regarding claims 7 and 8, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci and Oh both further teach the porous ingrowth structure infiltrated with a soluble filler/carrier, specifically an antibiotic, a growth factor, a cytokine, a drug, or a combination thereof (Ricci: pg. 305, 1st Column, Lines 4-7 of Last full paragraph & Oh: [0093] & [0095] – [0098]).
Regarding claim 9, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci further teaches each of the extruded elongated ceramic struts has a diameter in a range from 100-350m(Ricci: pg. 306, 2nd Column, Lines 5-7).
Regarding claim 10, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci further teaches each of the extruded elongated ceramic struts has a diameter in a range from 2x the diameter of bone trabeculae to substantially the same diameter as bone trabeculae (Ricci: pg. 306, 2nd Column, Lines 5-7).
Regarding claim 11, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, and though Ricci does not specifically disclosed that at least two of the extruded elongated ceramic struts are separated longitudinally by an intervening space of at least 500 m; Ricci does teach “section of struts can be up to 1mm in length” (Ricci: pg. 306, 2nd Column, Line 7) and that the DW printing process allows for a broad range of patterns (Ricci: pg. 305, 1st Column, Lines 7-12 of 1st full paragraph); furthermore, Oh teaches that it is known for at least two extruded elongated ceramic struts, of the porous bone ingrowth structure, to be separated longitudinally by an intervening space of at least 500 m, illustrated in Figure 10c (Oh: [0060]).  Thus, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate pattern for the extruded elongated ceramic struts, of the device/scaffold of Ricci in view of Oh and Cronstein, including having at least two of the extruded elongated ceramic struts longitudinally separated by at least 500 m, since doing so amounts to a mere matter of obvious design choice which is known in the art; and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, neither the claim nor the originally filed m, as opposed to having any other type of form/pattern.
Regarding claim 12, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci further teaches each of the mesopores has a diameter greater than 20 m (Ricci: pg. 305, 1st Column, Paragraph 3, Lines 1-2 & pg. 306, 2nd Column, Lines 8-10 of Section “Recent Studies Using DW TCP Scaffolds”).
Regarding claim 13, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci further teaches the interconnected layers of extruded elongated ceramic struts are layered in a direction parallel to a longitudinal axis of the porous bone ingrowth structure, illustrated in Figures 1 and 2.
Regarding claim 14, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein both Ricci and Oh teach the device/scaffold is resorbable (Ricci: pg. 306, 2nd Column, Last 2 lines of “DW-Printed Scaffolds” Section & Oh: [0075]); and though it is not specifically stated after about 8 weeks in vivo, at least about 25% of the tissue repair device/scaffold is resorbed, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate rate of resorption, including having at least about 25% resorbed after about 8 weeks, as claimed, depending on the intended use and placement of the device/scaffold.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of at least about 25% of the device/scaffold being resorbed after about 8 weeks, as opposed to any other resorption rate.
Regarding claim 15, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the tissue repair device/scaffold being at least about 50% porous (Oh: [0021], Lines 5-8 & [0155]).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate porosity for the tissue repair device/scaffold, of Ricci in view of Oh and Cronstein, including at least 50% porous, based on the intended use/need of the patient, and it has been held that the provision of adjustability, i.e. of the porosity in the instant case, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the tissue repair device/scaffold being at least about 50% porous, as opposed to having any other porosity percentage.
Regarding claim 16, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein both Ricci and Oh teach the device/scaffold being operable to encourage and provide bone growth (Ricci: pg. 306 – pg. 307, “Recent Studies Using DW TCP Scaffolds” Section & Oh: [0092], Last 3 lines & [0156], Last 4 lines); and though it is not specifically stated after about 8 weeks in vivo, at least about 25% of the tissue repair device/scaffold is replaced by bone, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate rate of bone growth, including having at least about 25% of the device/scaffold replaced by bone after about 8 weeks, as claimed, depending on the intended use and placement of the device/scaffold, by adjusting the type/amount of bone growth encouraging therapeutic agents.  Furthermore, neither the claim, nor the originally filed 
Regarding claims 17 and 18, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the tissue repair device/scaffold comprising micropores or nanopores having a diameter of 0.1-1 m (Oh: [0012], Lines 1, 2 and 4 & [0015], Lines 1, 2 and 6), and one or more of the micropores or nanopores are infiltrated with solubilized collagen, in order to facilitate attachment of cells to the device/scaffold (Oh: [0072]; [0077] & [0079]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the tissue repair device/scaffold, of Ricci in view of Oh and Cronstein, to comprise micropores/nanopores and one or more of the micropores/nanopores be infiltrated with solubilized collagen, in order to facilitate/enhance attachment of cells and bone ingrowth to the device/scaffold.
Regarding claim 29, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci further teaches the extruded elongated ceramic struts comprise permanent components to provide long-term strength (Ricci: pg. 306, 2nd Column, Line 17 – to clarify, it is stated that the interconnected struts can be made of HA, which is known to be a long-term/permanent type component which provides long-term strength).
Regarding claim 30, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci further teaches the extruded elongated ceramic nd Column, Last 4 lines in “DW-Printed Scaffolds” Section).
Regarding claims 31 and 32, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci further teaches the interconnected layers of extruded elongated ceramic struts comprise layers of nested concentric circular extruded elongated ceramic struts and layers of radially oriented extruded elongated ceramic struts; and one or more of the layers of radially oriented extruded elongated ceramic struts are disposed between adjacent layers of the nested concentric circular extruded elongated ceramic struts, and combine to define mesopores providing a radially continuously variable porosity, illustrated in Figure 2.
Regarding claim 33, Ricci in view of Oh and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Ricci further teaches the extruded elongated ceramic struts surround and define a central empty space, illustrated in Figure 2.

Claims 1-3, 5-18, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, in view of Yun et al. (US PG Pub. 2008/0103227), hereinafter Yun, in view of Cronstein.
Regarding claim 1, Oh discloses a tissue repair device or scaffold, illustrated in Figures 1A-2, comprising interconnected layers of extruded elongated ceramic struts forming a porous bone ingrowth structure (2) which is formed and shaped to customize the shape of tissue or bone repair desired to optimally span a defect ([0008], Lines 6-18), wherein the extruded elongated ceramic struts comprise resorbable components to provide additional space for bone ingrowth over time, and wherein the extruded elongated ceramic struts forming the porous bone ingrowth structure define mesopores for bone ingrowth; and a microporous shell (1) that surrounds the bone ingrowth structure (2), illustrated in Figures 1A-1C ([0009]; [0010]; [0014]; [0021], Lines 
	However, Cronstein teaches a medical prosthetic/device containing, therein and/or thereon, an adenosine receptor agonist; the adenosine receptor agonist results in inhibition of osteoclast differentiation, formation, or function, leading to less bone resorption, and thereby subsequently causes less loosening of the implanted medical prosthetic/device (Cronstein: [0016]; [0021], Lines 5-16; [0043] & [0063], Lines 1-14).
In view of the teachings of Cronstein, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the tissue repair device/scaffold of Oh to contain, therein and/or thereon, an adenosine receptor agonist, in order to aid in having less loosening of the implanted tissue repair device/scaffold.
Regarding claim 2, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Cronstein further teaches the tissue repair device or scaffold contains therein or thereon an adenosine A2A agonist or an adenosine A2B receptor agonist (Cronstein: [0019]; [0020]; [0021], Lines 8-16; [0063], Lines 1-7 & claim 2).
Regarding claim 3, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Cronstein further teaches the tissue repair device or scaffold contains therein or thereon an adenosine Al receptor antagonist (Cronstein: [0012]; [0019]; [0020]& claim 2).
Regarding claim 5, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Cronstein further teaches the adenosine receptor agonist, an adenosine receptor antagonist, or an agent that upregulates, increases the amount of or increases the biological activity of adenosine or an analog or derivative thereof is provided in a sustained release formulation (Cronstein: [0022], Lines 20-21).
Regarding claim 6, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the tissue repair device/scaffold can be formed into any size shape for its intended use, including being place between one or more ends of bone, illustrated in Figure 16 ([0087]); and though it is not specifically stated that the shape/size of the tissue repair device/scaffold has the microporous shell extending as a guide, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the tissue repair device/scaffold of Oh in view of Ricci and Cronstein, including having the microporous shell extending as a guide, as claimed, based on the intended use of the device/scaffold; and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claims 7 and 8, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the porous ingrowth structure is infiltrated with a soluble filler, specifically an antibiotic, a growth factor, a cytokine, a drug, or a combination thereof (Oh: [0093] & [0095] – [0098]).
Regarding claim 9, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches each of the extruded elongated ceramic struts has a diameter in a range from 100-350 m, illustrated in Figures 10a, 10c, 14b and 14c (Oh: [0060] & [0064]).
Regarding claim 10, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches each of the extruded elongated ceramic struts has a diameter in a range from 2x the diameter of bone trabeculae to substantially the same diameter as bone trabeculae, illustrated in Figures 10a, 10c, 14b and 14c (Oh: [0060] & [0064]).
Regarding claim 11, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches at least two of the extruded elongated ceramic struts are separated longitudinally by an intervening space of at least 500 m, illustrated in Figure 10c (Oh: [0060]).
Regarding claim 12, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches each of the mesopores has a diameter greater than 20 m, illustrated in Figure 10 (Oh: [0012] & [0019]).
Regarding claim 13, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, and though it is not specifically disclosed that the interconnected layers of extruded elongated ceramic struts are layered in a direction parallel to a In re Dailey et al., 149 USPQ 47.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the extruded elongated ceramic struts being layered in a direction parallel to a longitudinal axis of the porous ingrowth structure, as opposed to having any other shape/form/pattern.
Regarding claim 14, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the tissue repair device/scaffold is resorbable (Oh: [0075]); though it does not specifically state after about 8 weeks in vivo, at least about 25% of the tissue repair device/scaffold is resorbed, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate rate of resorption, including having at least about 25% resorbed after about 8 weeks, as claimed, depending on the intended use and placement of the device/scaffold.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of at least about 25% of the device/scaffold being resorbed after about 8 weeks, as opposed to any other resorption rate.
Regarding claim 15, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the tissue repair device/scaffold being at least about 50% porous (Oh: [0021], Lines 5-8 & [0155]).
Regarding claim 16, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the tissue repair device/scaffold being operable to encourage and provide bone growth (Oh: [0092], Last 3 lines & [0156], Last 4 lines); and though it does not specifically state after about 8 weeks in vivo, at least about 25% of the tissue repair device/scaffold is replaced by bone, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate rate of bone growth, including having at least about 25% of the device/scaffold replaced by bone after about 8 weeks, as claimed, depending on the intended use and placement of the device/scaffold, by adjusting the type/amount of bone growth encouraging therapeutic agents.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of at least about 25% of the device/scaffold being replaced by bone after about 8 weeks, as opposed to any other rate of bone growth.  Additionally, it is also to be noted, that this parameter does not solely depend on the structure of the tissue repair device/scaffold, it also heavily depends on the physiology of the patient the device/scaffold is implanted in, thereby making the parameter of a bone growth rate non-patentable.
Regarding claim 17, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the tissue repair device/scaffold comprising micropores or nanopores having a diameter of 0.1-1 m (Oh: [0012], Lines 1, 2 and 4 & [0015], Lines 1, 2 and 6 – i.e. having a diameter of about 1 m).
Regarding claim 18, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 17, wherein Oh further teaches one or more of the micropores or nanopores are infiltrated with solubilized collagen (Oh: [0072] & [0077]).
Regarding claim 29, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the extruded elongated ceramic struts comprise permanent components to provide long-term strength (Oh: [0069], Lines 8-9 - to clarify, it is stated that the interconnected struts can be made of HA, which is known to be a long-term/permanent type component which provides long-term strength).
Regarding claim 30, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, wherein Oh further teaches the extruded elongated ceramic struts comprise one or more of hydroxyapatite (HA) ceramics and tricalcium phosphate ceramics (TCP) – (Oh: [0069], Lines 1-10).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Oh and Cronstein, and/or Oh in view of Yun and Cronstein as applied to claim 1 above, and further in view of Costa et al. (“On the Role of Subtype Selective Adenosine Receptor Agonists During Proliferation and Osteogenic Differentiation of Human Primary Bone Marrow Stromal Cells”; Journal of Cellular Physiology; 2011:226; pgs. 1353-1366), hereinafter Costa.
Regarding claim 4, Ricci in view of Oh and Cronstein, and Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold according to claim 1, but do not specifically teach the tissue repair device/scaffold contains, therein or thereon, dipyridamole.
	However, Costa teaches dipyridamole as an agent to increase the biological activity of adenosine (i.e. increase osteogenic differentiation), illustrated in Figure 5B (pg. 1359, Column 1, Last line – Column 2, Line 3); the dipyridamole causes a continuous blockade of adenosine uptake, which leads to an increase of extracellular adenosine accumulation, thereby promoting osteogenic differentiation.
In view of the teachings of Costa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the tissue repair device/scaffold to include dipyridamole, in order to aid in promoting osteogenic differentiation.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Yun and Cronstein as applied to claim 1 above, and further in view of Ricci.
Regarding claims 31-33, Oh in view of Yun and Cronstein disclose the tissue repair device or scaffold accordingly to claim 1, and though the exact pattern/form, set forth in the claims, of the bone ingrowth structure is not specifically disclosed; these parameters are deemed to be a mere matter of normal design choice, not involving a novel inventive step.
	Furthermore, Ricci teaches interconnected layers of extruded elongated ceramic struts forming a porous bone ingrowth structure, wherein the interconnected layers of extruded elongated ceramic struts comprise layers of nested concentric circular extruded elongated ceramic struts and layers of radially oriented extruded elongated ceramic struts; and one or more of the layers of radially oriented extruded elongated ceramic struts are disposed between adjacent layers of the nested concentric circular extruded elongated ceramic struts, and combine to define mesopores providing a radially continuously variable porosity, and the extruded elongated ceramic struts surround and define a central empty space, illustrated in Figure 2.
	Thus, it would have been obvious and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape/from/pattern for the porous bone ingrowth structure/the interconnected layers of extruded ceramic struts, of the tissue repair device/scaffold of Oh in view of Yun and Cronstein, including the shape/from/pattern disclosed above (as taught by Ricci) based on the intended use/need of the patient, and is a known shape/from/pattern in the art, and therefore merely amounts to a change in form/shape, which is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.  Applicant argues that neither the prior art of Ricci or Oh teach the newly amended parameter of the porous bone ingrowth structure have interconnected layers of extruded elongated ceramic struts; Examiner respectfully disagrees with Applicant’s assertion.  As disclosed in the rejection section above, both Ricci and Oh clearly teach the above mentioned parameter.  Specifically, Ricci discloses that the porous bone ingrowth structure is made by direct write [DW] technology, wherein the gels are “extruded” during deposition to make the elongated ceramic struts (Ricci: pg. 304, 2nd Column, 4th to Last line – pg. 305, 1st Column, Line 8).  It is to be noted that the only time the originally filed disclosure of the current application at hand mentions/suggests that the elongated ceramic struts, of the porous bone ingrowth structure, are “extruded” is in paragraph [0062], of the originally filed specification, which describes the direct write printing process used to form the device/scaffold, stating “a direct write (DW) printing apparatus based on the extrusion/deposition of colloidal inks as continuous filaments” (emphasis added), and that “The scaffolds are printed by ink extrusion on the XY plane…” (emphasis added).  Thus, the prior art of Ricci clearly teaches extruded elongated ceramic struts, as claimed, since it teaches the same exact DW printing technology to form the struts/bone ingrowth structure.
	Furthermore, the prior art of Oh also clearly teaches the parameter of the porous bone ingrowth structure being formed of “interconnected layers of extruded elongated ceramic struts”, since Oh discloses that the porous bone ingrowth structure/the pores and microchannels, and thereby the elongated ceramic struts, can be formed “using any method know to those of ordinary skill in the art” (Oh: [0082], Lines 1-3), and specifies US PG Pub. 2008/0103227, hereinafter Yun, as teaching a specific method; the prior art of Yun is incorporated by reference in the prior art of Oh in paragraph [0085].  Yun clearly teaches a device/scaffold formed of interconnected layers of extruded elongated struts, illustrated in Figures 1-3, 6, 9 and 10 (Yun: [0014], Last 3 lines; [0018] & [0036], Last 2 lines).  Thus, the prior art of Oh (by way of Yun) also clearly teaches the claimed parameter of the porous bone ingrowth structure being formed of interconnected layers of extruded elongated ceramic struts.  
	Additionally, Applicant also argues the rejection of the claims with the combination using Cronstein, stating that Cronstein is “directed to inhibiting medical implant loosening”, and fails to disclose the combined use of resorbable components with adenosine receptors; and thus finds the combination is improper.  Again, Examiner respectfully disagrees with Applicant’s assertion.  The primary references of Oh/Ricci in view of Oh, teach all the structural limitations set forth in the claims, including the tissue repair device/scaffold having resorbable components; the only limitation the primary references did not teach was that the tissue repair device/scaffold contains, therein or thereon, an adenosine receptor; and the secondary reference of Cronstein was used to teach this deficiency.  Cronstein teaches a medical prosthetic/device containing, therein and/or thereon, an adenosine receptor agonist; the adenosine receptor agonist suppresses inflammation and/or results in inhibition of osteoclast differentiation, formation, or function, leading to less bone resorption, and thereby subsequently causes less loosening of the implanted medical prosthetic/device (Cronstein: [0004]; [0016]; [0021], Lines 5-16; [0043] & [0063], Lines 1-14).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the tissue repair device/scaffold, of Oh and/or Ricci in view of Oh, to contain therein and/or thereon, an adenosine receptor agonist, in order to suppresses inflammation and/or aid in having less loosening of the implanted tissue repair device/scaffold.  It is to be noted that though reasons for using/including adenosine receptors may be different in the prior art than that of the current application at hand, that does not negate the prior art teachings of Cronstein, and there is nothing in Oh and/or Ricci that would prevent the combination from resulting in the claimed device/scaffold.  Thus, the rejection of independent claim 1, and all the claims that depends form it, as being unpatentable over the prior art of Ricci in view of Oh and Cronstein and/or Oh in view of Yun and Cronstein is/are deemed to be proper, since all the structural limitations set forth in the claim(s) are met; and therefore, the rejection(s) stand(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774